PRESIDING JUSTICE RARIGK delivered the opinion of the court: Defendant, Hung Myung Industrial Co., Ltd., appeals from the order of the circuit court of St. Clair County granting the motion of plaintiff, Cherie Kottmeyer, administratrix of the estate of Eugene Kottmeyer, deceased, to strike defendant’s special appearance. We reverse and remand. In May of 1986, plaintiff filed a complaint against defendant Consolidated Rail Corporation. In October of 1987, plaintiff amended her complaint to include Hung Myung Industrial Co., Ltd. (Hung Myung), as a defendant to the action. Hung Myung, a Korean corporation with its principal place of business in Seoul, Korea, responded by filing a special appearance pursuant to section 2 — 301 of the Code of Civil Procedure (Ill. Rev. Stat. 1987, ch. 110, par. 2 — 301) for the sole purpose of objecting to the jurisdiction of the court over its person. This special appearance included a jury demand. Two months later Hung Myung filed a motion to quash service of process based on a lack of in personam jurisdiction. This time Hung Myung did not include a jury demand. The circuit court subsequently entered an order finding Hung Myung before the court on a special and limited appearance. Plaintiff next requested to conduct discovery pursuant to Supreme Court Rule 201(1) (134 Ill. 2d R. 201(1)), which permits discovery on jurisdictional issues raised in a special appearance. The trial court granted this request, and for the next IV2 years, the parties conducted discovery on the issue of whether Hung Myung was amenable to process issued by an Illinois court. On October 26, 1990, however, plaintiff filed a motion to strike Hung Myung’s special appearance on the ground that by requesting additional relief of the court through its jury demand, Hung Myung’s special appearance, in fact, constituted a general appearance. The circuit court agreed and granted plaintiff’s motion. Hung Myung argues on appeal its special appearance was not converted into a general appearance merely by including a jury demand in the pleading. Under the circumstances presented here, we agree with Hung Myung. Section 2 — 301(a) pertaining to special appearances states: “Prior to filing any other pleading or motion, a special appearance may be made either in person or by attorney for the purpose of objecting to the jurisdiction of the court over the person of the defendant. A special appearance may be made as to an entire proceeding or as to any cause of action involved therein. Every appearance, prior to judgment, not in compliance with the foregoing is a general appearance.” (Ill. Rev. Stat. 1987, ch. 110, par. 2 — 301(a).) Consequently, a person who wishes to contest an Illinois court’s jurisdiction necessarily must limit his or her challenge to jurisdictional matters as opposed to substantive issues of the lawsuit. (See Kotlisky v. Kotlisky (1990), 195 Ill. App. 3d 725, 731, 552 N.E.2d 1206, 1209.) This follows logically for if one were to ask the court for affirmative relief, it would be incongruous to protest simultaneously that the same court lacks jurisdiction. (195 Ill. App. 3d at 731, 552 N.E.2d at 1209.) We do not believe that in this instance Hung Myung by including a demand for jury trial intended to submit to the court’s jurisdiction for anything other than to challenge that jurisdiction. Its objection to jurisdiction as well as all other pleadings specifically carried the caption “Special and limited appearance,” and none addressed the substantive issues of plaintiff’s complaint. (Compare Kotlisky, 195 Ill. App. 3d at 731-32, 552 N.E.2d at 1209-10, with Ahart v. Young (1990), 194 Ill. App. 3d 461, 464, 551 N.E.2d 685, 688-89.) More importantly, plaintiff and the court itself all operated for some 18 months as though Hung Myung was before the court solely on a special and limited appearance to contest jurisdiction. Hung Myung certainly had no intention to waive jurisdiction simply by including a jury request with its pleading, and no one else interpreted its request as such for over a year and a half. (See Mason v. Freeman National Printing Equipment Co. (1977), 51 Ill. App. 3d 581, 585-86, 366 N.E.2d 1015, 1018-19; see also Diaber v. Con/Chem, Inc. (1978), 57 Ill. App. 3d 918, 919-20, 373 N.E.2d 805, 807.) Under such circumstances, we will not sanction form over substance. We therefore decline to follow the holding in Difanis v. Martin-Trigona (1979), 73 Ill. App. 3d 352, 391 N.E.2d 1067, in this instance. For the aforementioned reasons, we reverse the judgment of the circuit court of St. Clair County striking Hung Myung’s special appearance, and we remand this cause for further proceedings consistent with this opinion. Reversed and remanded. WELCH, J., concurs.